DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 23 and 24 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 18 and 19. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim language, “wherein the at least two different crosslinking agents are used at a ratio of 10-90:90-10/20-80:80-20” is indefinite. Claims have two or more agents, ratios represent only two agents.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11-27 are rejected under 35 U.S.C. 103 as being unpatentable over Demmer et al (US 2011/0147292) in view of Beer et al (US 5,739,316).
	Claims are directed to a crosslinked cellulose hydrate micro- or ultra-filtration membrane, crosslinked with at least two different agents, having a degree of cross-linking of 0.04-0.1 and other physical characteristics.
	Demmer teaches cross-linked cellulose hydrate ultrafiltration membrane (abstract), crosslinked with mixed crosslinking agents BUDGE and PEG-EDGE – [0050 – [0052] and claim 13. Demmer teaches that the degree of cross-linking can be controlled as desired for pore size and residual active groups by choosing type of cross-linking agents, concentration, temperature, catalyst, etc. – [0034].  The crosslinking agents in claims 4, 12 and 27 are taught by Demmer as cited. Its intended use is filtration and purification – [0014]. The specific characteristics claimed (dimensional change, elongation at break, etc. Demmer teaches degree of swelling, which appears to have a different definition [0029] compared to applicant’s dimensional change. Beer fig. 2 shows degree of swelling vs. degree of cross-linking) are inherent in the membrane, as seen in the disclosure: the characteristics do not seem to change much with the 
	Regarding the degree of crosslinking and other related characteristics, applicant’s disclosure says that the highest degree of cross-linking is obtained with BuDGE alone (which is in Demmer Example 1) – see lines 5-16 at page 22, under “Discussion of the results” describe that BuDGE gives the best cross-linking, at room temperature, and the mixture of EDGE and BuDGE. 
Beer, which teaches cellulose hydrate membranes, and that the degree of crosslinking of 0.05 affords resistance to attack by enzymes. The swelling of the membrane can be controlled by the degree of cross-linking (fig. 2). See Beer, col. 4 lines 4-13. Therefore, it would have been obvious to one of ordinary skill in the art to use the teaching of Beer in the teaching of Demmer to further control the degree of crosslinking.
The selection of the cross-linking agent and the concentrations can be optimized as taught by Demmer and Beer.
	Pore size as in claim 3: see Demmer [0038], and Beer at col. 6 lines 63-64 for specific applications. Claim 11: both references teach filtration of aqueous media. Other characteristics are inherent material properties of the membrane. See MPEP 2112.
	Claims 13-17, 20-21 and 23-26 are process related, which are not patentable for the product claims. 
Claims 18 and 19: amount of cross-linking agents: Teaching of Demmer does not specify the ratio of the two cross-linking agents, but only suggests that two different 
Claim 21: membrane of Demmer is treated with glycerol as claimed – [0088], [0044].
Response to Arguments
Applicant's arguments filed 7/7/21 have been fully considered but they are not persuasive.
Argument that Demmer only teaches mixed crosslinking agents in passing: this is not persuasive. Demmer clearly teaches, in detail, the crosslinking agents, as well as how to control degree of cross-linking by selecting the agent and the conditions. 
Unexpected results: the examiner does not see any unexpected result. The examiner also has difficulty in understanding the argument. The two factors considered in the disclosure, elongation at break (fig. 3a) and dimensional change in area (fig. 2a), do not seem to track the degree of cross-linking.
Nonetheless, the examiner is willing to allow a claim that recites with specificity, the data in table 1, as shown below, and fig. 3b, degree of cross-linking in the range 0.045-0.06, and elongation at break 25-35%:

    PNG
    media_image1.png
    277
    1171
    media_image1.png
    Greyscale

Interview request: regarding the interview request in the remarks, applicant may make an AIR request for an interview, if desired, with appropriate agenda submitted in advance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777